DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 8/23/2021, in reply to the Office Action mailed 4/22/2021, is acknowledged and has been entered.  Claims 1, 13, 40 and 42 have been amended.  Claims 44 and 45 are newly added.  Claims 1, 4, 5, 9-14, 17, 18, 22, 23-25 and 40-45 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn.  New grounds of rejection are set forth, necessitated by claim amendment, as the previous claims did not require DSPE-mPEG in the lipid mixture. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 5, 8-14, 17, 18, 21-25, and 40-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,434,194 in view of U.S. US 9,889,199 and US 2017/0274103.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to a composition comprising: a plurality of stabilized crosslinked nanobubbles, each nanobubble having a membrane that defines at least one internal void, which includes at least one gas, the membrane including a plurality of lipids, poloxamers that are incorporated between lipids of the membrane and that are effective to control the size of the nanobubble without compromising in vitro and in vivo echogenicity of the nanobubble, the poloxamers having a molecular weight of 1100 to 3500 Da, and an interpenetrating crosslinked biodegradable polymer that is non-covalentlv integrated into a hydrophobic inner domain of the nanobubble, wherein the interpenetrating crosslinked biodegradable polymer comprises a crosslinked acrylamide polymer comprising the reaction product of ANNDEA and BAC, and wherein the plurality of lipids comprise a mixture of DPPC or  DBPC, DPPA, DPPE and DSPE-mPEG.  Dependent claims include at least one targeting moiety linked to the membrane.  
The claims of the ‘194 patent are directed to a composition comprising: a plurality of PSMA targeted nanobubbles, each PSMA targeted nanobubble including a membrane that defines at least one internal void, which includes at least one gas, and 
	While the instant claims do not recite the PSMA targeting ligand of formula 1, it would have been obvious to incorporate the claimed targeting agent into the nanobubble composition in view of US 9,889,199, which teaches PSMA ligand of formul 1, and states that it can be conjugated to a stabilized nanobubble to form a targeted stabilized nanobubble.  The nanobubble comprises a membrane lipid and a poloxamer (column 8 and column 30).  As such it would have been obvious to provide a targeting agent of formula I as the targeting agent of the instant claims, as such compound is known in the art for use as a targeting agent for use with lipid/poloxamer nanobubbles.  DSPE-mPEG is known to be polymeric lipid for stabilizing nanobubles in combination with other lipids, as taught by US 2017/0274103.  Accordingly, the claims are overlapping in scope and are obvious variants of one another. 
	
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 8-14, 17, 18, 21-25, 41, 43, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Perera et al. (Wiley Interdiscip Rev Nanomed Nanobiotechnol., 2015, 7(4), p. 593–608, published online 2015 Jan 8) in view of Exner et al. (US 2014/0147390) and Rapoport et al. (J. Controlled Release, 2003, 91(1-2), p. 85-95), in further view of Wang (US 2017/0274103).
Perera teaches the development of monolayered, lipid shelled nanobubbles stabilized with the surfactant Pluronic.  Prior work has shown that Pluronic, in addition to having attractive structural properties can also be a highly bioactive molecule and can impart a thermosensitizing effect in tumors to reduce the temperature required interpenetrating crosslinking agent into the hydrophobic core of nanobubbles (Figure 6A). The stabilizing agent, N-N-Diethyacrylamide, forms a network that can entangle the hydrophobic part of lipids and Pluronic without any chemical reaction, citing reference 66 (Rapport). Furthermore, the stabilizing agent is biodegradable and proven to increase the circulation time in polymeric micelles. The new design of Pluronic bubbles shows the enhanced echogenicity and the low ultrasound decay rate compared to the uncross-linked Pluronic bubbles (Figure 6B, C –unpublished data).
Figure 6A shows a nanobubble comprising a C3F8 gas core and a lipid + Pluronic (poloxamer) shell and having a cross-linked stabilizer, shown below including in the inner domain of the nanobubble.

    PNG
    media_image1.png
    664
    835
    media_image1.png
    Greyscale

Perera does not specifically state the molecular weight of the Pluronic (poloxamer) and does not identify the lipids in the nanobubble shell.
Raport is included to show that when reciting that N-N-Diethylacrylamide forms a network that can entangle the hydrophobic part of lipids and pluronic without chemical reaction as cited by Perera, the synthesis of stabilized pluronic micelles is made by polymerizing NNDEA using an initiator and BAD as a biodegradable cross-linking agent…. to create an interpenetrating crosslinked network of poly(NNDEA) in the core of P105 micelles.  The stabilized micelles do not dissociate into unimers immediately upon dilution because the polymerized poly(NNDEA) network entangles the Pluronic chains.  However, there are no covalent bonds between the network and the Pluronic chains, so the latter can slowly diffuse away over time and be cleared from the 
Exner teaches stabilized nanobubbles for diagnostic and therapeutic applications. The stabilized nanobubbles can be used as multifunctional and/or theranostic platforms for molecular imaging, drug therapy, gene therapy, chemotherapy, and anti-microbial applications. The stabilized nanobubble can include a membrane that defines an internal void. The internal void can include at least one gas. The membrane can include at least one lipid and at least one nonionic triblock copolymer that is effective to control the size of the nanobubble without compromising in vitro and in vivo echogenicity of the nanobubble.  In an aspect of the application, the nonionic triblock copolymer can include at least one poloxamer. The poloxamer can have a molecular, for example, of about 1100 Daltons to about 3000 Daltons (paragraph 0006-7).
The nanobubble can have a size that facilitates extravasation of the nanobubble in cancer therapy or diagnosis. For example, the nanobubble can have a diameter or size of about 50 nm to about 800 nm (or about 50 nm to about 400 nm) (paragraph 0008).
The nanobubble can include at least one targeting moiety that is linked to the membrane. The targeting moiety can be selected from the group consisting of polypeptides, polynucleotides, small molecules, elemental compounds, antibodies, and antibody fragments.   In a still further aspect, the nanobubble can include at least one therapeutic agent that is contained within the membrane or conjugated to the membrane. The therapeutic agent can include at least one chemotherapeutic agent, 
A further aspect relates to a method for imaging a region of interest (ROI) in a subject. The method can include administering to the subject a composition comprising a plurality of stabilized nanobubbles. Each of the nanobubbles can have a membrane that defines an internal void. The internal void can include at least one gas. The membrane can include at least one lipid and at least one nonionic triblock copolymer that is effective to control the size of the nanobubble without compromising in vitro and in vivo echogenicity of the nanobubble. After administering the composition to the subject, at least one image of the ROI can be generated (paragraph 0012).  Performing a baseline image is taught (paragraph 0095).
Various lipids may be used in the composition including DPPC, DPPA, DPPE, etc. and combinations thereof, including lipids bearing polyethylene glycol (paragraph 0056).
It was demonstrated that Pluronics were effective in sensitizing cancer cells to low grade hyperthermia and reducing lipid shelled bubble size. In Example 2, the specific Pluronic structural properties that are critical to its cancer cell thermosensitizing ability (function 1) and its modulation of lipid bubble size (function 2) were studied. The initial results showed that both of these Pluronic functions are molecular weight (Mw) dependent through 2nd order polynomials. For thermosensitizing ability, two groups of Pluronic have demonstrated satisfactory potency under tested conditions.for the ability to reduce bubble size, results showed that Pluronic Mw is the major contributor, and Pluronic with Mw around 2200 Da are the ideal candidates (paragraph 0175+).

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a poloxamer having a molecular weight in the range of 1100 to 3500 Da when the teaching of Perera is taken in view of Exner.  Each of Perera and Exner are directed to stabilized nanobubbles having a membrane comprising at least one lipid and at least one poloxamer for diagnostic imaging and therapy.  While Perera does not specifically address the molecular weight of poloxamer used in the nanobubbles, it would have been obvious to provide a poloxamer of the claimed molecular weight because Exner teaches that poloxamer in the range of 1100 to 3500 to be desirable, in particular Pluronic with Mw around 2200 Da are the ideal candidates in order to reduce bubble size for cancer cell thermosensitizing ability.  
With regard to the limitation wherein the interpenetrating crosslinked biodegradable polymer comprises a crosslinked acrylamide polymer comprising the reaction product of NNDEA and BAC, Raport is included to show that when reciting that N-N-Diethylacrylamide forms a network that can entangle the hydrophobic part of lipids and pluronic without chemical reaction as cited by Perera, the synthesis of stabilized pluronic micelles is made by polymerizing NNDEA using an initiator and BAC as a 
It would have been further obvious to select from among the lipids disclosed by Exner and Wang, including DPPC, DPPA, DPPE, a lipid having a polymer, etc. and combinations thereof, including lipids bearing polyethylene glycol (paragraph 0056) in order to provide nanobubbles comprising a lipid shell.  One would have been motivated to provide DSPE-mPEG as a lipid bearing PEG in view of Wang, which teaches the lipid to be one of a few suitable polymer bearing lipids in combination with at least one additional lipid for preparing optimized micro/nanobubbles.  Each of Exner and Wang teach a variety of phospholipids and combinations thereof, and the results would have been predictable in the formation of nanobubbles having a membrane comprising phospholipids and mixtures thereof.
With regard to claims 4 and 5, Exner teaches bubbles within the claimed size range to be a size that facilitates extravasation of the nanobubble in cancer therapy or diagnosis.
With regard to claims 8-12, Exner teaches the claimed lipids, targeting agents and therapeutic agents to be known for preparation of the nanobubbles and their use in diagnosis and therapy.
With regard to claims 41 and 43, “about 3000 Da” is considered to be within the scope of “about 3200 Da,” as claimed.

Claims 1, 4, 5, 8-14, 17, 18, 21-25, and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Perera et al. (Wiley Interdiscip Rev Nanomed Nanobiotechnol., 2015, 7(4), p. 593–608, published online 2015 Jan 8) in view of Exner et al. (US 2014/0147390), Rapoport et al. (J. Controlled Release, 2003, 91(1-2), p. 85-95) and Wang (US 2017/0274103), in further view of Kim (US 2015/0025373).
The rejection over Perera in view of Exner, Rapoport and Wang is applied as above.
With regard to claims 40 and 42, Exener teaches a variety of lipids to be suitable for use in preparing stabilized nanobubbles, but does not specifically state DBPC.
Kim teaches microbubbles for use as contrast agents in ultrasound imaging.  Lipids may be phospholipids including DPPA, DSPC, DMPC, DBPC, DAPC, DPPG, etc. and mixtures thereof (paragraph 0049).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute DBPC as a functionally equivalent phospholipid for DPPC in combination with DPPA and DPPE when the teachings of Perera, Exner and Rapaport are taken in view of Kim.  Each of Exner and Kim teach a variety of phospholipids and combinations thereof, and the results would have been predictable in the formation of nanobubbles having a membrane comprising phospholipids and mixtures thereof.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618